Mailed:										
In re application of						:
Fujikawa	
								:	DECISION ON
Serial No. 16/734,966					:         PETITION

Filed:	January 6, 2020					:
For: SiC SINGLE CRYSTAL GROWTH CRUCIBLE, 
        SiC SINGLE CRYSTAL MANUFACTURING
        METHOD, AND SIC SINGLE CRYSTAL
        MANUFACTURING APPARATUS  

This is a decision on the Petition under 37 CFR 1.181 filed on April 22, 2022 to request withdrawal of the final rejection of March 23, 2022.

The Examiner  stated that the submission of an Information Disclosure Statement on February 8, 2022 prompted the new grounds of rejection presented in the Office Action. Examiner further stated that Applicant’s amendment necessitated the new grounds of rejections presented in the Office Action. 

Second or any subsequent actions on the merits shall be final, except where the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims, nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c)  with the fee set forth in 37 CFR 1.17(p). 

Applicant’s Information Disclosure Statement of February 8, 2022 listed CN 1603475. The Examiner made a new rejection using CN 205603723, which applicant has correctly indicated was included in the Information Disclosure Statement of June 30, 2021, against unamended claims 1, 2, 4 and 7. 

The Examiner has introduced a new ground of rejection that was not necessitated by Applicant’s amendment to claims 6-8. 










DECISION

The petition is GRANTED.  

The Finality of the March 23, 2022 office action is withdrawn.  The period for response continues to run from March 23, 2022. 



/ALEXA D NECKEL/_________________      
Alexa D. Neckel, Director
Technology Center 1700
Chemical and Materials Engineering

wk	

SUGHRUE MION, PLLC2000 PENNSYLVANIA AVENUE, N.W.SUITE 9000WASHINGTON